[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant's motion to reargue having been granted, this court's ruling of 12/15/97 granting summary judgment in favor of the plaintiff is vacated, and the case is returned to plea and motion status.
The reason for this ruling is that Practice Book (1998 Rev.) § 13-22 (b) states that a party filing requests for admission shall not file such requests with the court, but "shall instead file a notice with the court" that such requests for admission have been sent to another party. Matters are deemed admitted unless answered "within 30 days after the filing of the notice required by" Practice Book (1998 Rev.) § 13-23.
The plaintiff filed his requests to admit dated 6/13/97, but CT Page 14477 did not file the notice which commences the time period in which the other party is to respond. The motion for summary judgment was granted because the defendant failed to respond to the plaintiff's requests to admit in a timely fashion. This was in error since said time period had not begun to run when the motion was granted.
The plaintiff's contention that the defendant "waived" his right to rely on the notice requirement because he filed a request to extend the time in which to respond to the requests to admit is not persuasive.
So Ordered.
Dated at Stamford, Connecticut, this 17th day of December, 1998.
William B. Lewis, Judge